DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
Response to Arguments
The amendment filed August 2, 2021 has been entered. Claims 1-4 and 6-12 are pending in the application. Claims 1, 8, and 9 are the independent claims. During the interview on July 27, 2021, the applicant and examiner discussed proposed amendments, which, as explained below, differentiate the instant application from the prior art. The claims, filed August 2, 2021, are substantially the same as the proposed amendments discussed during the interview. The applicant elaborated on the differentiation between the amended claims and the prior art in the Response, filed August 2, 2021. These arguments have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1-4 and 6-12 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:

Mazzolai et al. (“The DustCart service robot at work in the town of Peccioli: focus on social and legal challenges,” ICAR 2011 Workshop, http://www.icar2011.org/files/Mazzolai_ICAR2011-WS%20Urban%20Robotics.pdf) teaches a plurality of ground-based outdoor movable bodies comprising the ground-based outdoor movable bodies having the environment improvement devices mounted thereon (see slide 27). However, the environmental improvement devices are dirt and garbage sweepers, not air pollution cleaners. Furthermore, Mazzolai does not teach that the availability of these devices can be input by the user on the robots themselves, and that the robots can then send a server the times that the robot is available. Nor does Mazzolai teach a server that selects a part of the fleet of robots to execute an environmental cleaning operation based on availability that is preset by the user. Since these teaching are required by the amendments to the independent claims of the instant application, Mazzolai does not teach all of the limitations of the independent claims of the present application. Mazzolai teaches in slides 17 and 18 a screen on a robot, but that robot is not the pollution cleaning one, and the input by the user is not setting available times for the robot, but the type of garbage the user is putting into the robot. 
Various Roomba-type robots also clean pollution. For example, Angle et al. (U.S. Pat. No. 9,375,847 B2, issued June 28, 2016, filed January 17, 2014, assigned to iRobot), hereinafter Angle ‘847, teaches movable bodies including environment improvement devices that are configured such that an available time period thereof can be preset by a user. However, in Angle ‘847, the user inputs the available times for the 
Tsuboi et al. (JP2013146310A) teaches an indoor temperature-detecting robot that determines when a temperature is higher than a set value (see claim 1). The robot can also vacuum the floor. The unit resembles a Roomba-type robot. Figs. 1 and 4 show that the robot contains an operation panel 50 for inputting instructions to the robot. Tsuboi teaches in the paragraph on page 4 of the attached English translation, said paragraph beginning with “FIG. 4 shows…,” that the operation panel 50 includes a “timer set button” 505 which is “provided to set the reservation time.” A “current time” can also be input. The term “reservation time” is only used twice and is not defined. It may mean a time for the robot to operate or not operate, it is not clear. Tsuboi also teaches at the bottom of page 6 and top of page 7 that the robot can be operated, not only from the panel 50, but also from a smart phone or tablet, and that information can be communicated in a two-way manner between the robot and the mobile device. However, Tsuboi does not teach that the robot can operate as one of a fleet of robots. Nor does Tsuboi teaches, as claim 1 of the present application teaches, that a server 
Furthermore, even if one could find art that teaches a fleet of robots, each of whose availability is preset by the user and transmitted to a server, said server which then dispatches a part of the robots depending on their availability, it is difficult to imagine the motivation short of hindsight to combine that art with the concept of a fleet of pollution cleaning robots that go around a city and clean outdoor pollution. References cannot be endlessly strung together to create an obviousness rejection. The rejection of claim 1 of the most recent Detailed Action, which was the Final Rejection dated May 3, 2021, used the following four reference to reject claim 1: Gabriele Ferri et al. (Gabriele Ferri; Alessio Mondini; Alessandro Manzi; Barbara Mazzolai; Cecilia Laschi; Virgilio Mattoli; Matteo Reggente; Todor Stoyanov; Achim J. Lilienthal; Marco Lettere; Paolo Dario (May 2010), “DustCart, a Mobile Robot for Urban Environments: Experiments of Pollution Monitoring and Mapping during Autonomous Navigation in Urban Scenarios,” in Proceedings of International Conference on Robotics and Automation (ICRA 2010) Workshop on Networked and Mobile Robot Olfaction in Natural, Dynamic Environments (http://130.243.105.49/Research/mro/publications/2010/Ferri_etal_2010-ICRA_WS10-DustCart_Mobile_Robot_Urban_Environments_Experiments_Pollution_Monitoring_Map), accessed 8/6/2020), hereinafter Ferri, in view of Kim (KR100791382B1), in further view of Vestal et al. (U.S. Pat. No. 10,089,586 B2, filed as a PCT on February 8, 2013, published as a U.S. Patent October 2, 2018.) in further view of Angle et al. (U.S. Pat. No. 9,375,847 B2, issued June 28, 2016, filed January 17, 2014, assigned to iRobot), hereinafter Angle ‘847. To reject claim 1 as filed on August 2, 2021 would require, at minimum, a fifth reference, which still would not fully teach the claim.   
Therefore, the prior art, alone or in obvious combination, does not teach or suggest, the independent claims in any kind of obvious manner. As a matter of fact, the independent claims are novel. A fleet of pollution cleaning robots as defined in the independent claims is novel. As a matter of law, the independent claims are now also novel. Therefore the independent claims are allowed. For at least the reasons that the independent claims are allowed, the dependent claims are allowed by virtue of their dependency. Therefore all the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665